Citation Nr: 0506589	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  03-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. A. Saadat


INTRODUCTION

The veteran had active military service from November 1950 to 
September 1952.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision.  The veteran filed a notice 
of disagreement in August 2002, the RO issued a statement of 
the case in January 2003, and the veteran perfected his 
appeal later that month.  The Board remanded this case in 
January 2004, and it has returned for further adjudication.  


FINDING OF FACT

The preponderance of the evidence is that the veteran does 
not have a current left knee disability which is related to 
his period of active duty.  


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in January 2004, wherein VA 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a November 2004 supplemental statement of the case, the RO 
continued to deny the veteran's claim.  

During the course of this appeal, the veteran was also sent 
another supplemental statement of the case, other development 
letters, a rating decision, a statement of the case, and a 
Board remand.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Likewise, these 
documents may be understood as communicating to the veteran 
the need to submit any relevant evidence in his possession.  
Given this sequence reflecting proper VA process following 
content complying notice as required by law, any error in not 
providing notice prior to the rating on appeal is harmless. 

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran.  A fire in 1973 apparently 
destroyed his service medical records but persistent efforts 
to reconstruct the records located a "Commander's 
Report/Medical Officer's Report," which is detailed below.  
The Board is satisfied that VA has made a reasonable effort 
to obtain relevant records identified by the veteran.  38 
U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

A VA examination was conducted in November 2004 and the 
report of this examination has been obtained and reviewed.  
38 C.F.R. § 3.159(c)(4)(iii).  The applicable duties to 
notify and assist have been substantially met by VA and there 
are no areas in which further development may be fruitful.  
 


II.  Claim for service connection 

The veteran is seeking service connection for a current left 
knee disability, which he claims arose after he injured his 
knee while training during active duty.  He asserts that upon 
initially seeking treatment at a base hospital, a doctor told 
him that he had a torn ligament and would need an operation.  
The veteran states that because he was young and somewhat 
afraid, he declined the surgery at that time.  Nevertheless, 
he asserts that he currently has a left knee condition 
arising from this in-service incident.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease 
first diagnosed after service was incurred in service.  38 
C.F.R. § 3.303(d). 

As noted above, a fire in 1973 apparently destroyed the 
veteran's service medical records.  However, efforts to 
reconstruct the records have located a "Commander's 
Report/Medical Officer's Report" which indicates that he was 
seen on sick call on November 14, 1950, for an unidentified 
condition deemed to have existed prior to service.  

In August 1967, the veteran filed a claim for service 
connection for a slipped disc and for "general medical," 
but he did not specifically reference any left knee symptoms 
or conditions on the claims form.  No left knee complaints or 
findings were noted during a September 1967 VA examination.  

An x-ray of the veteran's left knee was taken in January 
2002.  The report of the x-ray indicated that he had reported 
a history of torn cartilage, but the x-ray revealed a normal 
left knee.  A private medical record reflects that in January 
2003, he was noted to have rule out internal derangement of 
the left knee.  He underwent a left knee arthroscopy with 
partial medial meniscectomy, and the post-operative diagnosis 
was left knee medial meniscus tear.       

At a September 2004 VA examination, the veteran recounted his 
history of having injured his left knee in service and 
declining surgery at that time.  He denied having had any 
knee condition which pre-existed active duty.  He said that 
the first time (after separation) that he sought treatment 
for his left knee was about ten or twenty years later.  He 
said that his left knee really started bothering him four or 
five years before the present examination.  

Following the examination, he was assessed as having internal 
derangement of the left knee, status post arthroscopic 
surgery.  The VA examiner (who reviewed the claims file) 
noted the long period between the veteran's reported knee 
injury in service and his current complaints.  In light of 
this, the examiner thought "it would be difficult to 
establish a relation[ship] without the resort to speculation 
. . ." 

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
there is no clinical evidence that the veteran has left knee 
arthritis, so service connection on that basis is not 
warranted.

The veteran contends that his current left knee condition 
first arose during training during active duty, and the one 
surviving service medical record (the "Commander's 
Report/Medical Officer's Report") does indicate that he was 
seen on sick call for some reason in November 1950.  Yet even 
if this outpatient visit was for a knee injury, the first 
post-service medical evidence of a left knee condition (the 
medial meniscus tear) did not arise until January 2003, over 
50 years after discharge.  Moreover, as a layman, the veteran 
himself has no competence to give a medical opinion on the 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Finally, no medical opinion has been produced which counters 
the conclusion made by the VA examiner in September 2004 
(that it would be speculative to relate any current left knee 
disability to service).  The preponderance of the evidence is 
clearly against the claim for service connection.  As such, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Service connection for a left knee disability is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


